Citation Nr: 0836777	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  04-12 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran's daughter, P., may be recognized as a 
helpless child of the veteran.

(The issue of entitlement to a rating in excess of 60 percent 
for residuals of a low back injury with arthritis is 
adjudicated in a separate decision.) 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1992.

This appeal to the Board of Veterans' Appeals (Board) 
originally arose from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, in which the RO, in pertinent part, 
denied recognition of the veteran's daughter's, P., as a 
helpless child.  The veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO in June 
2005; a copy of the transcript is associated with the record.  
In December 2005, the Board remanded the case for additional 
development.

The matter on appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action, on her part, is 
required.


REMAND

The veteran is seeking helpless child status before the age 
of 18 of her daughter, P.  The veteran indicated that her 
daughter, P., began having seizures at approximately 10 years 
of age.  She testified that P. received treatment and care 
for seizures prior to her 18th birthday at Robins Air Force 
Base sometime between 1989 and 1993.

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  
Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis is on the individual's condition at the 
time of her 18th birthday.  See Dobson v. Brown, 4 Vet. App. 
443 (1993).

In December 2005, this issue was remanded for the RO to 
attempt to obtain the military dependent's medical records 
for the veteran's daughter, P., for treatment provided at 
Robins Air Force Base.  As noted in the earlier remand, a 
military dependent's records are separate records stored 
under the military member's social security number.  After 
obtaining these records, the RO was to arrange for the 
veteran's daughter, P., to undergo a medical examination by 
an appropriate physician, to determine her current level of 
function, and to determine whether she was permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2007).  
In this regard, the Board notes that the question of 
permanent incapacity for self-support is one of fact for 
determination by the rating agency on competent evidence of 
record in the individual case.  Bledsoe v. Derwinski, 1 Vet. 
App. 32, 33 (1990).  Rating criteria applicable to disabled 
veterans are not controlling.  See 38 C.F.R. § 3.356(a).

A review of the record reflects that, on remand, records were 
requested from Robin Air Force Base for the veteran's 
daughter, P.  However, in a May 2006 response, the Release of 
Information Officer indicated that the documents for the 
veteran (not her dependent, P.) for the period from 1989 to 
1993 were not in the record.  Moreover, in response to a 
separate records request, in March 2006, the National 
Personnel Records Center (NPRC) indicated that the requested 
documents could be obtained at "Code 75."  However, it does 
not appear that a follow-up attempt to obtain the military 
dependent's records at "Code 75" was made.  In this regard, 
the Board notes that military dependent medical records for 
P. were shown to exist from May 1972 through October 1983, 
but none were associated with the claims file.

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board were not complied with, the Board itself 
errs in failing to insure compliance; in such situations the 
Board must remand back to RO for further development.  

During the June 2005 Board hearing, the veteran testified 
that, when P. first started having seizures in the 1980s, she 
thought it was from heat and P. was not taken to a military 
facility.  Later, when P.'s eyes rolled back and she went 
into a fetal position while having a seizure in the living 
room, the veteran stated that she called the hospital a few 
days later and they jumped all over her for not bringing P. 
in.  Then, P. began seeing a private doctor for seizures but 
she could not remember the doctor's name.  The veteran did 
remember that the AFB doctors referred her to Dr. King at the 
Medical College of Georgia and that P. was tested there but 
did not have a seizure.  After that, the veteran stated that 
P. was seen at Robins AFB and also by Dr. Henry at Emory 
University.  In 1993, P. was diagnosed with seizures at 
Robins AFB.  

In light of the veteran's hearing testimony and the RO's 
failure to obtain medical records from P.'s healthcare 
providers identified by the veteran, VA's duty to assist 
includes obtaining pertinent records from the healthcare 
providers identified by the veteran during her hearing.  See 
38 C.F.R. § 3.159.

Accordingly, the matter on appeal is REMANDED for the 
following actions:

1.  Request copies of the medical records 
for the veteran's military dependent, P., 
which should be stored under the 
veteran's social security number, from 
the National Personnel Records Center 
(NPRC).  The NPRC should make a concerted 
effort to search for dependent P.'s 
medical records under the veteran's 
social security number.  Among the 
records to be obtained, should be any and 
all medical records pertaining to the 
dependent, P., from the Robins Air Force 
Base from 1989 through 1993.  If such 
records are unavailable, the NPRC should 
so state.

2.  Ask the veteran to identify all 
healthcare providers who have treated her 
daughter, P., including Dr. King at the 
Medical College of Georgia and Dr. Henry 
at Emory University, whose records have 
not yet been obtained, and request that 
she return any necessary authorizations 
for release of records.  Request copies 
of treatment records from all identified 
healthcare providers and associate all 
records and responses received with the 
claims file.  

3.  If the record shows that the 
veteran's daughter, P., was diagnosed as 
having seizures prior to her 18th 
birthday (January [redacted], 1996), the RO 
should make arrangements for the 
veteran's daughter, P., to undergo a 
medical examination, by an appropriate 
physician, to determine her current level 
of function, and to determine whether she 
was permanently incapable of self-support 
by reason of mental or physical defect at 
the date of attaining the age of 18 
years.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran's 
daughter, P., and the examination report 
should include discussion of P.'s 
documented medical history and the 
veteran's assertions.  All indicated 
tests and studies should be accomplished 
(with all results made available to the 
requesting examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

Based on review of the claims file, the 
physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that P. was 
permanently incapable of self-support by 
reason of mental or physical defect at 
the date of attaining the age of 18 
years.  

A complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims file.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the RO must 
furnish to the veteran and her 
representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




